Citation Nr: 0903737	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-35 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for a pulmonary disorder 
including chronic obstructive pulmonary disease and 
emphysema.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to 
April 1947 and from June 1952 to June 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO).

In the veteran's VA Form 9, Appeal to the Board, received in 
November 2003, he requested a hearing before the Board.  A 
hearing was scheduled for June 2005.  The record reflects the 
veteran failed to report for the hearing.  Thus, there is no 
hearing request pending at this time.  See 38 C.F.R. 
§ 20.704(d) (2008) (failure to appear for scheduled hearing 
will result in hearing request being deemed withdrawn).

In August 2005, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

There is no competent evidence of a nexus between a current 
pulmonary disorder including chronic obstructive pulmonary 
disease and emphysema and the veteran's service, including 
any exposure to nerve agents.


CONCLUSION OF LAW

A pulmonary disorder including chronic obstructive pulmonary 
disease and emphysema was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in October 2001 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA did fail 
to provide notice how disability evaluations and effective 
dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The record, however, shows that any 
prejudice that failure caused was harmless, as the 
preponderance of the evidence is against entitlement to 
service connection for a pulmonary disorder.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including private medical records identified by the 
veteran.  VA submitted multiple requests to obtain the 
veteran's service records.  In June 2003 and October 2006, 
the National Personnel Records Center informed VA that no 
records were available.  If they were at the Center in 1973, 
they would have been in the area that suffered the most 
damage in a July 1973 fire at that facility.  Hence, they may 
have been destroyed at that time.  In the October 2006 
response, it added that the fire destroyed "the major 
portion of records of Army military personnel for the period 
1912 through 1959 and that such records could not be 
reconstructed."  The Board concludes that further efforts to 
obtain those records would be futile.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

VA also had written to the U.S. Army Chemical and Biological 
Defense to verify the veteran's exposure to nerve agents.  
Letters were sent in July 2002, October 2002, and March 2003.  
There was no response from that facility.  The Board is aware 
that, under 38 U.S.C.A. § 5103A, there is a continuing duty 
to search for government records until such a search reveals 
that the records do not exist, or that VA determines that 
further efforts would be futile.  Three requests were 
submitted to the facility with pertinent information such as 
the veteran's name, service number, social security number, 
date of alleged exposure, location of alleged exposure and 
unit assignment.  The letters were not returned as 
undeliverable, and thus the agency is presumed to have 
received VA's requests.  Woods v. Gober, 14 Vet. App. 214, 
220 (2000).  The Board concludes that further efforts to 
obtain those records would be futile.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

VA did not provide the veteran with an examination in 
connection with his claim for service connection, and the 
Board finds that an examination is not necessary to decide 
the merits of that claim.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A 
claimant must show more than a current disability to trigger 
the duty to assist; there also must be at least some 
probative suggestion of a causal connection between the 
disability and military service.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  Further, the evidence of this link, 
or nexus, must be competent, i.e., offered by someone with 
the necessary medical training and/or expertise to make this 
type of determination.  Id.

Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claim for service connection for 
pulmonary disorder.  While the veteran is competent to allege 
exposure to chemical agents in service he is not competent to 
make a connection between his current pulmonary disorder 
including chronic obstructive pulmonary disease and emphysema 
and service.  The Board does not find that a pulmonary 
disorder "may be associated with service," as the first 
documented evidence of a pulmonary disorder is in 1997-more 
than 40 years following the veteran's discharge from service.  
Additionally, in the VA Form 21-526, Veteran's Application 
for Compensation or Pension, received in June 2001, the 
veteran acknowledged that such disorder did not manifest 
"until many years later."  Thus, there is no evidence of 
any continuity of symptomatology following his discharge from 
service.  Further, as part of the Board's August 2005 remand, 
it asked the RO to inform the veteran that, "the current 
record is devoid of any medical evidence of any pulmonary 
disorder between the time of his June 1954 separation from 
military service and the late 1990's."  The record reflects 
that the RO wrote to the veteran in October 2005 and again in 
February 2006, asking for that specific information.  The 
veteran did not respond.  For these reasons, the appellant's 
pulmonary disorder may not be associated with his service.  
Accordingly, the Board has determined that VA is not obliged 
to afford the veteran a VA examination in connection with 
this claim.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of these adjudications.  Indeed, the appellant has 
not suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.  

Analysis

The veteran contends that his current pulmonary disorders 
including chronic obstructive pulmonary disease and emphysema 
were caused by his exposure to chemical agents while in 
military service to include chlorine gas, boron trifloride, 
phosphorus trichloride, and phosophorus chloride.  
Specifically, it is alleged that he was exposed to "nerve 
gas" while testing gas masks at Mussel Shoals, Alabama, 
and/or the Army Chemical Center in Edgewood, Maryland, 
between approximately June 1952 to June 1954.

In support of his claim, the veteran filed with the RO 
information showing that nerve agents were manufactured by 
the Army at a production facility in Mussel Shoals, Alabama 
between 1952 and 1954.  The veteran also filed with the RO a 
November 2001 treatment record from Michael B. Teiger, M.D., 
and treatment records from Edwin A. Spath, Jr., M.D., Saint 
Francis Hospital, and/or Greater Hartford Cardiology Group, 
showing his complaints, diagnoses, and/or treatment for 
chronic obstructive pulmonary disease and emphysema.    

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, some 
service records, and private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a pulmonary disorder 
including chronic obstructive pulmonary disease and 
emphysema.  The reasons follow.  

While VA was unable to obtain service personnel records and 
other service records, of record are the separation 
examination from the veteran's first period of service and 
the pre-induction examination and separation examination from 
his second period of service.  None of these records show any 
lung disability.  As stated above, the veteran is competent 
to allege exposure to chemicals while in service.  Even 
accepting that premise, there has been no competent evidence 
of a nexus between any current pulmonary disorder and the 
veteran's service.  The Board in its August 2005 remand 
provided the veteran with an opportunity to submit that very 
type of evidence.  He did not respond.  The first showing of 
chronic obstructive pulmonary disease is in 1997, and the 
first showing of a diagnosis of emphysema is in 2000-40 plus 
years following his discharge from service (the veteran 
alleges the exposure during his second period of service).  
This is evidence against the veteran's claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

Additionally, the veteran has not attempted to allege any 
continuity of symptomatology following service.  See VA Form 
21-526, received June 2001, where he asserts that the 
pulmonary disorder manifested many years after service.  
Further, in none of the private medical records did a 
physician provide a nexus to service including exposure to 
chemical agents.  Although the veteran himself contends that 
his lung disorders including chronic obstructive pulmonary 
disease and emphysema, are related to service and 
specifically due to exposure to chemical agents, there is no 
evidence that he is qualified to offer such medical opinion.  
His statements as to medical causation therefore do not 
constitute competent medical evidence of a nexus to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the claim is denied.


ORDER

Entitlement to service connection for a pulmonary disorder 
including chronic obstructive pulmonary disease and emphysema 
is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


